United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 27, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 06-41008
                           Summary Calendar


DAWOOD ASIM BROWN, SR

                       Petitioner - Appellant

     v.

STEVE MORRIS, Warden

                       Respondent - Appellee

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 1:05-CV-483
                         --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Dawood Asim Brown, Sr., federal prisoner # 27018-177,

appeals the district court’s denial of his 28 U.S.C. § 2241

petition challenging the execution of his federal sentence.

Brown argues that the Bureau of Prisons (BOP) erroneously failed

to give him credit toward his federal sentence for time he served

on his state sentence even though the state judgement ordered

that the state sentence was to run concurrently to his federal

sentence.   Because Brown received credit for the time he served

in state prison toward his state sentence, the BOP was not

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-41008
                                -2-

required by federal statute to give Brown credit for time spent

in detention prior to the commencement of his federal sentence.

See 18 U.S.C. § 3585(b).

     Brown argues that the State of Texas erred in not

transferring him to federal custody and designating the federal

prison as the place for service of his state sentence in accord

with Texas state law.   Brown’s state law claim is not a

cognizable claim for the violation of “the laws or treaties of

the United States,” under § 2241.    See § 2241(c)(3); Stringer v.

Williams, 161 F.3d 259, 263 (5th Cir. 1998).

     Brown argues that the BOP erred in denying his request for a

nunc pro tunc designation that the state prison was the place for

service of his federal sentence.    The BOP’s decision in Brown’s

administrative appeal indicates that the BOP considered Brown’s

request.   However, there is no indication in the record that the

BOP abused its wide discretion in declining to grant Brown’s

request for nunc pro tunc designation.     See Barden v. Keohane,

921 F.2d 476, 478 (3d Cir. 1990).

     Brown argues that the rule of comity and the Full Faith and

Credit Clause of the Constitution, U.S. Const. art. IV, § 1,

require that the BOP give him credit toward his federal sentence

for the time he served in state custody.    The state court’s

judgment that Brown’s state sentence should run concurrently with

his federal sentence is not binding on the BOP.     See Leal v.

Tombone, 341 F.3d 427, 427-30 (5th Cir. 2003).
                            No. 06-41008
                                 -3-

     For the first time on appeal, Brown argues that the district

court violated his Seventh Amendment rights by failing to honor

the state court judgment.   We will not consider new arguments on

appeal.   See United States v. Samuels, 59 F.3d 526, 529-30 (5th

Cir. 1995).

     Brown has failed to show that the BOP violated his federal

rights.   Therefore, he is not entitled to federal habeas relief

under § 2241.   Brown’s motion for appointment of counsel is

denied.

     AFFIRMED; MOTION DENIED.